          Case 1:18-cv-00733-PGG Document 66 Filed 03/05/19 Page 1 of 1



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 13, 2019, I served a copy of:


             DEFENDANT AND COUNTERCLAIM-PLAINTIFF PRESTIGE
              FRAGRANCES, INC.’S MEMORANDUM OF LAW IN OPPOSITION TO
              PLAINTIFF XL SPECIALTY INSURANCE COMPANY’S MOTION FOR
              SUMMARY JUDGMENT;

             DEFENDANT AND COUNTERCLAIM-PLAINTIFF PRESTIGE
              FRAGRANCES, INC.’S RESPONSE AND STATEMENT OF ADDITIONAL
              MATERIAL FACTS TO PLAINTIFF AND COUNTERCLAIM-DEFENDANT
              XL SPECIALTY INSURANCE COMPANY’S LOCAL CIVIL RULE 56.1;

             APPENDIX TO PRESTIGE FRAGRANCES, INC.’S RESPONSE TO XL’S
              LOCAL RULE 56.1 STATEMENT OF FACT STATEMENT WITH EXHIBITS

by electronic mail and Federal Express on counsel for Plaintiff XL Specialty Insurance Company

at:


                        Louis H. Kozloff, Esq.
                        Hillary N. Ladov, Esq.
                        Goldberg Segalla, LLP
                        1700 Market Street, Suite 1418
                        Philadelphia, PA 19103-3907
                        LKozloff@goldbergsegalla.com
                        hladov@goldbergsegalla.com

                        Todd D. Kremin, Esq. (BY EMAIL ONLY)
                        Goldberg Segalla, LLP
                        711 Third Avenue, Suite 1900
                        New York, New York 10017-4013
                        tkremin@goldbergsegalla.com

                                                      /s/ Dennis J. Nolan
                                                     Dennis J. Nolan
                                                     ANDERSON KILL, P.C.
                                                     1251 Avenue of the Americas
                                                     New York, NY 10020
                                                     Telephone: 212-278-1000

                                                     Attorneys for Defendant/Counterclaim-
                                                     Plaintiff Prestige Fragrances, Inc.



docs-100093357.1
